                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

JAMES EARL PINKSTON,                                    )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )       No. 1:18-cv-03168-TWP-DLP
                                                        )
WARDEN,                                                 )
                                                        )
                               Respondent.              )


           ENTRY DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

        James Pinkston’s petition for a writ of habeas corpus challenges his conviction in a prison

disciplinary proceeding identified as NCF-18-06-0023. For the reasons stated below, this petition

is denied, and this action is dismissed pursuant to Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts.

        Rule 4 provides that, upon preliminary consideration by the district judge, “[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the petitioner.” “[I]n

all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must demonstrate

that he ‘is in custody in violation of the Constitution or laws or treaties of the United States.’”

Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). “It is the

custody itself that must violate the Constitution. Accordingly, prisoners who are not seeking

earlier or immediate release are not seeking habeas corpus relief.” Washington v. Smith, 564 F.3d

1350, 1350 (7th Cir. 2009). In other words, “a habeas corpus petition must attack the fact or

duration of one’s sentence; if it does not, it does not state a proper basis for relief.” Id.
       Typically, in the context of prison disciplinary proceedings, this means that in order to be

considered “in custody,” the petitioner must have been deprived of good-time credits, Cochran v.

Buss, 381 F.3d 637, 639 (7th Cir. 2004) (per curiam), or of credit-earning class, Montgomery v.

Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001). When such a sanction is not imposed, the prison

disciplinary officials are “free to use any procedures it chooses, or no procedures at all.” Id. at

644.

       Mr. Pinkston’s petition and the documents attached to it indicate that he was not deprived

of credit time or demoted in credit class as a consequence of his disciplinary conviction. Dkt. 1,

Dkt. 1-1. Therefore, his petition does not challenge his “custody” for purposes of § 2254, and his

petition for a writ of habeas corpus is denied pursuant to Rule 4.

       Judgment consistent with this entry shall now issue.

       SO ORDERED.



       Date:    10/24/2018




Distribution:

JAMES EARL PINKSTON
875297
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY
Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362
